            Case 5:20-cv-00149-gwc Document 6 Filed 01/22/21 Page 1 of 1


                                                                                                       ~. T
                                                                                                      ·,   j

                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT
                                                                                  l021JAN22 PH f: 17
REUEL E. PETERSON,                                    )
                                                      )
               Plaintiff,                             )
                                                      )
       V.                                             )       Case No. 5:20-cv-149
                                                      )
GOVERNOR PHIL SCOTT                                   )
and MARK LEVINE,                                      )
                                                      )
               Defendants.                            )

                                    ORDER OF DISMISSAL
       On September 28, 2020, PlaintiffReuel E. Peterson, representing himself, submitted a

proposed civil Complaint alleging violations of his civil and constitutional rights against

Defendants Phil Scott, Governor of Vermont, and Dr. Mark Levine, Health Commissioner of

Vermont. Plaintiff sought to proceed in forma pauperis ("IFP"), or without prepayment of fees,

under 28 U.S.C. § 1915. (Doc. 1.)

       By Order dated December 8, 2020, Plaintiffs request to proceed IFP was granted,

however, the proposed Complaint was dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii) for

failure to state a claim on which relief could be granted and lack of subject matter jurisdiction.

(Doc. 4.) Plaintiff was provided an opportunity to file a motion for leave to file an Amended

Complaint on or before January 8, 2021, and warned that his failure to do so would result in

closure of the case. (Id. at 17.) To date, no further filings have been received. Accordingly, this

case is DISMISSED; the Clerk of Court is directed to close the case file.

       SO ORDERED.

       Dated at Rutland in the District of Vermont, this 22 nd day of January 2021.



                                                      Geoffrey W. Crawford, Chief Judge
                                                      United States District Court
